Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 18, 2020

The Court of Appeals hereby passes the following order:

A20A1529. THOMAS P. CAMERON v. DEUTSCHE BANK TRUST
    COMPANY AMERICAS.

      On November 21, 2019, the Fulton County Magistrate Court issued a writ of
possession to the plaintiff in this civil action. Defendant Thomas Cameron filed a
timely direct appeal to this Court on Monday, December 2, 2019.1 We lack
jurisdiction.
      “The only avenue of appeal available from the magistrate court judgment is
provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state
or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225)
(1991). This Court thus may address magistrate court matters only if they already
have been reviewed by the state or superior court. See Westwind Corp. v. Washington
Fed. S & L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990).
      The Georgia Constitution provides that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664, 665 (373 SE2d 368) (1988); accord Court of Appeals Rule 11




      1
       See OCGA §§ 1-3-1 (d) (3); 1-4-1 (a) (2); 44-7-56; City of Atlanta v. Hector,
256 Ga. App. 665, 666 (569 SE2d 600) (2002). Thursday and Friday, November 28
and 29, 2019, were observed as state holidays in Georgia. See Governor Nathan
Deal, 2019 State Holidays, http://team.georgia.gov/wp-content/uploads/2018/10/
2019-State-Holidays-Memo-07.18.18.pdf (July 18, 2018).
(b). Accordingly, this appeal is hereby TRANSFERRED to the Fulton County
Superior Court.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  03/18/2020
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.